                                     Case 1:21-cv-03967 Document 1-1 Filed 05/04/21 Page 1 of 4
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                            IP Address: 108.41.131.26
Total Works Infringed: 32                                                                         ISP: Verizon Fios
 Work      Hashes                                                               UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                           03-29-     Blacked       03-13-2021    03-22-2021   PA0002282509
           0C147B5F0CE41966A8A5DD9F7E8065E307EA035F                             2021
           File Hash:                                                           13:22:17
           1D916BEAF3A0F94CFE80F5214C1BB24C4FE933C4F16EBF4048B5277D24980A4B
 2         Info Hash:                                                           03-23-     Blacked       03-20-2021    04-14-2021   PA0002286724
           1CE2DBF84D40D15496186DBFD8E43977A7D93EDE                             2021
           File Hash:                                                           21:36:37
           5BBD49965FD004EC746D9A122E3B012B2FCECD8243DCA91A4592927C924A5A3F
 3         Info Hash:                                                           03-22-     Blacked       03-15-2021    03-22-2021   PA0002282515
           1824034C43267AA11198E469DBB79B913395F5FE                             2021       Raw
           File Hash:                                                           04:43:32
           76ACEB0964E0FBDF7535C99F405DC85A8F13DF4C35810F11890C0E5815A50F07
 4         Info Hash:                                                           03-17-     Tushy         03-07-2021    03-22-2021   PA0002282503
           15993034DF725B0F95C9E986F41206E43CE88572                             2021
           File Hash:                                                           04:53:19
           E72A5AD2FA19999DE3594E4E11E69AAE595C3F128A09DA5E97317E75BBA0CA28
 5         Info Hash:                                                           03-07-     Tushy         02-21-2021    03-08-2021   PA0002280370
           7BF81F64765F29E4422A43F4A24C7785E7FBB612                             2021
           File Hash:                                                           19:28:26
           670F9C3A0C7F206BF7AA56F3C977AA5B9E37A6EBED8DCBA9A06ED2BDC1085A27
 6         Info Hash:                                                           03-01-     Blacked       02-15-2021    03-08-2021   PA0002280367
           5EFC372A9A232F2A2C4F836A90292238000157E3                             2021       Raw
           File Hash:                                                           17:42:40
           DF20477BA851C75D4916169B58F3860084D555D8B96BA91B1408066D86513723
 7         Info Hash:                                                           02-27-     Blacked       02-13-2021    02-26-2021   PA0002283713
           09FECD5ECA9A50DF2EEF37504906BB4E0E939D50                             2021
           File Hash:                                                           18:38:11
           832A6155E356BCAC4BD4D3EBF6F3E20F839ED923A3020E129C2241CBDF90FBE6
 8         Info Hash:                                                           02-14-     Tushy         02-07-2021    03-08-2021   PA0002280362
           FEBD1E4F3502010960D02B0B8A12F3BAE11B4925                             2021
           File Hash:                                                           00:28:49
           2483AF0C38D6E2688F39D2812AE569B8E34C1A34BF2758AEC947472E50263914
                                  Case 1:21-cv-03967 Document 1-1 Filed 05/04/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         02-04-     Blacked   01-25-2021   02-09-2021   PA0002276145
       3D04CB0CE738558A4622603B3D95E3CC65FA5DA4                           2021       Raw
       File Hash:                                                         23:13:31
       659ADF72BD7D1D3287E75B65E5A79BF5D3296FB6625F0D71AB979FDFB525BD69
10     Info Hash:                                                         02-04-     Blacked   12-28-2020   01-05-2021   PA0002269956
       A278283F6272E595F38E1631666A571E1114F8EA                           2021       Raw
       File Hash:                                                         23:06:54
       02D0C4A55A052D2EFCF4F9B06BEBCDC4108ECB4629B42B3582FE28BE02657604
11     Info Hash:                                                         02-04-     Blacked   01-02-2021   01-05-2021   PA0002269954
       850607A48AE7C7A5B7ACC2E924C6BE119D12B001                           2021
       File Hash:                                                         23:00:09
       FA7E6E38F30898A2295ECF4C22FCA4C395041183F74616035787A2078529B00D
12     Info Hash:                                                         02-04-     Blacked   12-14-2020   12-28-2020   PA0002269086
       FEEB895B9C9450A56EF2E58F9EC06EC6C180CDEC                           2021       Raw
       File Hash:                                                         22:46:23
       EBF2B063131214DFB8A7096741FF6D8E2A2BB046D1716B81EFA57399457A0F45
13     Info Hash:                                                         02-04-     Blacked   01-04-2021   02-02-2021   PA0002280514
       D90661C4EAF703AD571420CB0E7B68DA96A83C8F                           2021       Raw
       File Hash:                                                         22:42:56
       EC6D90A123469F683033BF6383B5F9752EA070551E408220A225B6352EE6E9B6
14     Info Hash:                                                         01-06-     Blacked   11-07-2020   11-24-2020   PA0002265966
       FB1062DEBE9D48CFEC5732E50EF4462C3F741403                           2021
       File Hash:                                                         15:52:59
       335EEFDCC5236DD95EA0EB3242E33659D0527EB8DC80CEAB01D6724156A5E8E8
15     Info Hash:                                                         01-06-     Blacked   10-26-2020   11-18-2020   PA0002272624
       0E6AC56A6AA9D4A9F0D3F9481087369B8E69B747                           2021       Raw
       File Hash:                                                         15:09:44
       4F818C3B64339FD173AE87F2B923B1F43CE182F2072404141702E784E3BEE5B2
16     Info Hash:                                                         12-03-     Blacked   11-30-2020   01-04-2021   PA0002277037
       93B327A8C48936A0E4EE9E25BA5D92239B7F914E                           2020       Raw
       File Hash:                                                         19:50:58
       00569396D8A24122745102BDD317673CF22263E245479FF762519E19B818C9C2
17     Info Hash:                                                         11-19-     Blacked   11-14-2020   11-30-2020   PA0002266362
       F3CF1837DFE7D20F9C4CCE0DA465C6410A2CE27B                           2020
       File Hash:                                                         03:41:51
       19C374E54A1A0E664C4E35A7849FABA696B896BDECA1AD0F7E686DC0B6837A5C
                                 Case 1:21-cv-03967 Document 1-1 Filed 05/04/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         11-19-     Blacked   11-09-2020   12-09-2020   PA0002274940
       07E7AE0C70026BD3B8536165701301638E4360A5                           2020       Raw
       File Hash:                                                         03:40:37
       71AD2D0C7A73F9B640A0D36F3DD3DD491D9962B06C3B5C1B0A8F1147F5F75354
19     Info Hash:                                                         11-19-     Tushy     11-08-2020   12-09-2020   PA0002274932
       7C9E7439294D283600D262EF7776E5CF9F31D41E                           2020
       File Hash:                                                         03:35:04
       6B9279E5B80C868C4B6CB4049FB497DD3F916FCA0AE9A9449A07A3317535D973
20     Info Hash:                                                         10-25-     Blacked   10-24-2020   11-05-2020   PA0002263386
       3818467D5DC9DDB317735107C4146CBB3C456751                           2020
       File Hash:                                                         22:56:50
       76CC20D3E9FC939ED897DF2598478477E80E3E647195FEC6250C8664D38F8A3E
21     Info Hash:                                                         09-29-     Blacked   09-28-2020   10-22-2020   PA0002261800
       5B688164813D5322EE27359355CBF7233F9C15A2                           2020       Raw
       File Hash:                                                         15:53:15
       6D4F689F0D70E1DB29AF47F577AFEFA19C6260A7E08B4D5E75414BD3EF8A16B9
22     Info Hash:                                                         09-15-     Tushy     09-14-2020   09-29-2020   PA0002258682
       3191681C58BD7644E78F6498C50CEE6B723C5171                           2020
       File Hash:                                                         16:52:26
       7273028B35C11CBC3E3D63D233DBC281A469C7D11FDC41F8B4EA97149838ECD5
23     Info Hash:                                                         09-13-     Blacked   09-12-2020   09-29-2020   PA0002258684
       EEAAE54461309F061A38546F50819E572E7D3688                           2020
       File Hash:                                                         13:33:37
       CB13D7EE042E3AD1AF02100A97AB996D978F3943D488E391B8C9ABA38D843BFC
24     Info Hash:                                                         09-11-     Tushy     09-06-2020   09-22-2020   PA0002265873
       7956A3114712350E70EC9DFA94F82D4AC6DFD90C                           2020
       File Hash:                                                         05:51:56
       2AAB2EBE94960B902CBA8524DFD5AB098DC42382C9CBC25DFB4133CA1F16FDCD
25     Info Hash:                                                         07-28-     Blacked   07-13-2020   07-20-2020   PA0002248963
       633C61C8C943824C1FF5E8E3107FBA4396A8E399                           2020       Raw
       File Hash:                                                         11:41:19
       5A31EAC85A367E7A384C7E6E14BE4BD021E487171F4A91616E348962A2353AE1
26     Info Hash:                                                         07-28-     Blacked   07-20-2020   08-11-2020   PA0002252263
       2294A414D64D9AA31D08C144CF4D104631A7BEF9                           2020       Raw
       File Hash:                                                         11:38:40
       4BC166B220C589E13AA09A8778779D95155F0AEE33FE2033B06D11C826B8C9F9
                                  Case 1:21-cv-03967 Document 1-1 Filed 05/04/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         07-20-     Tushy     07-19-2020   08-03-2020   PA0002259103
       5884C9F89D6EFD58A0082DCDEDAEE5349F6B91DE                           2020
       File Hash:                                                         16:05:23
       8DD85857924EF5961549894FD4F9A4BC5D33DB592DA555A044FC484D76204F8A
28     Info Hash:                                                         05-31-     Blacked   05-30-2020   06-22-2020   PA0002245635
       3E1B2FFC37EFD8FF20F15FE6983057183F446F26                           2020
       File Hash:                                                         13:41:40
       4D5D1DC20FBEF77EAB20063A078A377175BB0B7951ACC5760C752112F939349E
29     Info Hash:                                                         04-12-     Blacked   04-11-2020   04-22-2020   PA0002237696
       D87F96E2DE48F924F8E375EE26C21F6ECABC68A1                           2020
       File Hash:                                                         00:17:16
       BAFDCF065640195A34352C75C9069D68D4BDB897336C2EA90EA7870F373D04C8
30     Info Hash:                                                         04-05-     Blacked   03-23-2020   04-17-2020   PA0002246101
       C2EF944821A1758590D2113DA95DB5C8A0F5C836                           2020       Raw
       File Hash:                                                         14:55:16
       9D6C6E2FBCDCA1B60A984FA9D30855136294F9EF3462CBF0232BA90D81E03596
31     Info Hash:                                                         02-22-     Blacked   02-21-2020   03-18-2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           2020       Raw
       File Hash:                                                         15:58:58
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
32     Info Hash:                                                         02-19-     Tushy     02-15-2020   03-15-2020   PA0002240542
       A91425617DC2F4DC5ABB082BC1182D5F7A163A9D                           2020
       File Hash:                                                         02:26:40
       ABA0424F65EC92EE16295DE76D13C431CC311A43A536275F5AA3B6C17087D90C
